DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iizuka US Patent 4,406,051 A.
With respect to claim 1, Iizuka discloses a first semiconductor region (21, fig. 4) of a first conductivity type; an insulating layer (23, fig. 4) formed on the first semiconductor region (21, fig. 4); a semiconductor wiring layer (25 and 28, fig. 4) formed as a current flow path between circuit elements (such as a p-n junction formed by regions 21 and 22) and facing the first semiconductor region (21, fig. 4) via the insulating layer (23, fig. 4); and a floating layer (22, fig. 4) provided in the first semiconductor region (21, fig. 4) facing the semiconductor wiring layer (25 and 28, fig. 4) via the insulating layer (23, fig. 4), and including impurities of a second conductivity type, the floating layer (22, fig. 4) electrically floating without being connected to the circuit elements. 
With respect to claim 2, Iizuka discloses wherein when the first conductivity type is a P type (column 3, lines 1-12), the floating layer (22, fig. 4) is an N-type semiconductor layer or N-well layer of the second conductivity type (since layer 21 is p type and in order to form a junction with the region 22 it is inherently that layer 22 is n-type conductivity). 
With respect to claim 3, Iizuka discloses wherein a width of the floating layer (22, fig. 4) is equal to or less than a width of the semiconductor wiring layer (25 and 28, fig. 4). 

With respect to claim 5, Iizuka discloses wherein the semiconductor wiring layer (25 and 28, fig. 4) is formed of a semiconductor material including poly silicon (column 3, lines 13-24). 
With respect to claim 12, Iizuka discloses wherein the semiconductor wiring (25 and 28, fig. 4) is used in combination with a metal wiring when a first circuit is connected to a second circuit as shown in figure 9 that resistor 1 is connect to resistor 2 with metal wiring in between.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Iizuka US Patent 4,406,051 A.
With respect to claim 6, Iizuka discloses wherein the semiconductor wiring (25 and 28, fig. 4) includes a wiring (29, fig. 4).  However, Iizuka does not disclose that the wiring transmits a signal equal to or more than a voltage value at which the signal transmitted between the circuit elements generates substrate hot electrons that jump from the first semiconductor region (21, fig. 4) into the semiconductor wiring layer (25 and 28, fig. 4). However, although these limitations have been considered by the Examiner, these limitations are directed to the manner in which the device operates, and it has been held that a claim containing a recitation pertaining to the manner in which a claimed device operates is not deemed to patentably distinguish the claimed device from a prior art device which is structurally the same as the claimed device. The device of Iizuka is structurally identical to Applicant's claimed device.  
With respect to claim 7, Iizuka discloses wherein the semiconductor wiring (25 and 28, fig. 4) includes a wiring (29, fig. 4).  However, Iizuka does not disclose that the wiring transmits a write signal of information in a memory cell array. However, although these limitations have been considered by the Examiner, these limitations are directed to the manner in which the device operates, and it has been held that a claim containing a recitation pertaining to the manner in which a claimed device operates is not deemed to patentably distinguish the claimed device from a prior art device which is structurally the same as the claimed device. The device of Iizuka is structurally identical to Applicant's claimed device.  Therefore, Applicant’s claimed device is not patentable over the prior art device of Iizuka, since the claimed device is not patentably distinguishable from the prior art device of Iizuka. In addition, since the only distinction between Applicant's claimed device and that of Iizuka is recited in functional language, it is incumbent upon Applicant to show that the device of Iizuka is not capable of operating as claimed.
With respect to claim 8, Iizuka discloses wherein the semiconductor wiring (25 and 28, fig. 4) is a resistor element (element 28 is a resistive element).   Iizuka does not disclose that the resistor element has a resistance value set arbitrarily.  However, Iizuka discloses the resistivity of the resistive element 28 thus obtained can be theoretically raised to be substantially equal to that of silica, silicon tetranitride or a mixture thereof, therefore the value can be changed or set arbitrarily. However, although these limitations have been considered by the Examiner, these limitations are directed to the manner in which the device operates, and it has been held that a claim containing a recitation pertaining to the manner in which a claimed device operates is not deemed to patentably distinguish the claimed device from a prior art device which is structurally the same as the claimed device. The device of Iizuka is structurally identical to Applicant's claimed device.  Therefore, Applicant’s claimed device is not patentable over the prior art device of Iizuka, since the claimed device is not patentably distinguishable from the prior art device of Iizuka. In addition, since the only distinction between Applicant's claimed device and that of Iizuka is 
With respect to claim 9, Iizuka discloses wherein the floating layer (22, fig. 4) containing the impurities of the semiconductor wiring (25 and 28, fig. 4) forms an island impurity layer (as shown in figure 4 that the floating layer 22 forms an island impurity layer), Iizuka does not disclose in a charged up state by an arbitrary voltage being applied to a floating potential from an outside. However, although these limitations have been considered by the Examiner, these limitations are directed to the manner in which the device operates, and it has been held that a claim containing a recitation pertaining to the manner in which a claimed device operates is not deemed to patentably distinguish the claimed device from a prior art device which is structurally the same as the claimed device. The device of Iizuka is structurally identical to Applicant's claimed device.  Therefore, Applicant’s claimed device is not patentable over the prior art device of Iizuka, since the claimed device is not patentably distinguishable from the prior art device of Iizuka. In addition, since the only distinction between Applicant's claimed device and that of Iizuka is recited in functional language, it is incumbent upon Applicant to show that the device of Iizuka is not capable of operating as claimed.
With respect to claim 11, Iizuka discloses wherein the insulating layer (23, fig. 4) has a thickness wherein the semiconductor wiring (25 and 28, fig. 4) formed on the insulating layer.  However, Iizuka does not disclose that the insulating layer (23, fig. 4) has a thickness that suppresses a tunnel current by preventing an electric field generated by a signal applied to the semiconductor wiring (25 and 28, fig. 4) from exceeding 5-6 MV/cm. However, although these limitations have been considered by the Examiner, these limitations are directed to the manner in which the device operates, and it has been held that a claim containing a recitation pertaining to the manner in which a claimed device operates is not deemed to patentably distinguish the claimed device from a prior art device which is structurally the same as the claimed device. The device of Iizuka is structurally identical to Applicant's claimed device.  Therefore, Applicant’s claimed device is not patentable over the prior art device of Iizuka, since the claimed device is not patentably distinguishable from the prior art device of Iizuka. In addition, since the only distinction between Applicant's claimed device and that of Iizuka is recited in functional language, it is incumbent upon Applicant to show that the device of Iizuka is not capable of operating as claimed.
10 is rejected under 35 U.S.C. 103 as being unpatentable over Iizuka US patent 4406051 A; in view of Colombo et al., US PG pub. 20060246716 A1.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Iizuka US Patent 4,406,051 A; in view of Colombo et al., US PG Pub. 2006/0246716 A1.
With respect to claim 10, Iizuka discloses the semiconductor wiring (25 and 28, fig. 4). However, Iizuka does not disclose semiconductor wiring has impurities of a pentavalent element containing phosphorus (P) or arsenic (As) introduced. 
Colombo teaches the use of boron can be doped in the polysilicon electrode (paragraph [0004]).
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include pentavalent element such as boron or phosphorus since impurities such as phosphorus and boron can improve connection speed and power consumption.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZ K CHIU whose telephone number is (571)272-8656.  The examiner can normally be reached on 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 

USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TSZ K. CHIU
Examiner
Art Unit 2822



/TSZ K CHIU/Examiner, Art Unit 2822

/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822